         Case 2:08-cr-00007-CDJ Document 256 Filed 12/07/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                       :
                                                :
       v.                                       :              CRIMINAL ACTION
                                                :              NO. 08-007
JACOB MITCHELL,                                 :
     Defendant.                                 :

                                           ORDER


       AND NOW, this 7th day of December, 2020, upon consideration of Defendant’s Motion to

Reduce Sentence Pursuant to 18 U.S.C. §3582(c)(1)(A)(i) (ECF No. 247), it is hereby ORDERED

that said Motion is DENIED with leave to re-file.



                                                        BY THE COURT:



                                                        /s/ C. Darnell Jones, II
                                                        C. DARNELL JONES, II        J.
